Citation Nr: 1701256	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  16-62 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a dental disability, for compensation purposes.

[The issues of entitlement to service connection for a psychiatric disorder other than PTSD, and whether new and material evidence has been received sufficient to reopen a claim for service connection for a dental disability for purposes of eligibility for outpatient dental treatment will be the subject of a separate decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from March 1976 to February 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the July 2013 rating decisions of the Oakland, California Regional Office (RO) of the Department of Veterans Affairs (VA).  In this rating decision, the RO denied service connection for bone loss.  

In September 2014, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ), and a transcript of the hearing has been included in the Virtual VA electronic folder.  During this hearing, the Veteran testified regarding the issues of (1) entitlement to service connection for a psychiatric disability; and (2) whether new and material evidence had been received sufficient to reopen the claim for service connection for a dental disability, to include for treatment purposes.  In May 2016, the Veteran testified at a videoconference hearing before the undersigned VLJ regarding the issues of (1) entitlement to service connection for a psychiatric disability; (2) whether new and material evidence had been received sufficient to reopen the claim of service connection for a dental disability for treatment purposes; and (3) entitlement to service connection for a dental disability for compensation purposes; a transcript of that hearing has been associated with his Veterans Benefits Management System (VBMS) claims file.  Both VLJs who held the hearings are still employed at the Board and will be signatories to this decision. 

All VLJs who conduct hearings must participate in making the final determination of the claims on which testimony was received.  38 U.S.C.A § 7107 (c) (West 2015); 38 C.F.R. § 20.707 (2015).  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102 (a).  

Thus, when an appellant has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issue, a third VLJ is assigned to the panel after the second Board hearing has been held.  In Arneson v. Shinseki, 24 Vet. App. 379 (2012), the United States Court of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  As stated above, the Veteran testified regarding his claim seeking service connection for a psychiatric disability, as well as his petition seeking to reopen his claim for service connection for a dental disability, for purposes of outpatient dental treatment at two hearings before two different VLJs currently employed at the Board concerning the issues listed above.  Thus, a third VLJ will be assigned to the panel deciding this appeal.  In a letter dated in October 2016, the Veteran was afforded the opportunity for a hearing before the third member of the decision panel.  He subsequently responded that he did not want an additional hearing.  

Since the claim seeking service connection for a dental disability for compensation purposes was only addressed at the May 2016 Hearing before the undersigned, it is separately addressed in the decision herein.  

This matter was previously before the Board in December 2014 at which time the Board dismissed the withdrawn appeal concerning the claim for service connection for bilateral hearing loss, and remanded the remaining claims for additional development.  In March 2016, the claim was remanded again for the RO to schedule the Veteran for a videoconference hearing, which (as noted above)was scheduled in May 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2015).  

In an August 2007 statement, the Veteran stated that in February 1976, while at the Marine Corps Recruit Depot (MCRD), he was diagnosed with having degenerative bone loss and receding gum lines.  The Veteran stated that a total of twenty-three teeth were pulled, and he was fitted with a full upper dental plate and a lower partial plate on or before April 1976; the same time as his boot camp graduation.  

The Board acknowledges the Veteran's contention that his dental records are missing.  When a claimant's treatment records are lost or destroyed, the VA has a "heightened" duty to assist in the development of the claims.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also 38 C.F.R. § 3.159(c).  In February 1983, the RO requested the Veteran's service treatment records pertaining to treatment for his dental condition.  Although the Veteran's service treatment records have been retrieved and associated with his claims file, there are no copies of his dental records associated with his service treatment records.  In an August 2007 statement, the Veteran admitted that his records were missing and presumed lost by the military.  In July 2013, the RO issued a Formal Finding of Federal Records Unavailability, listing the various attempts made to locate the Veteran's dental records.  According to the memorandum, all procedures to obtain records pertaining to the Veteran had been correctly followed, all efforts to obtain the needed information had been exhausted, and any further attempts were futile.  In the memorandum, it was also noted that the Veteran acknowledged that his dental records were not with the VA but had been lost by the MCRD.  He subsequently completed a VA 21-4142 medical release form authorizing the release of his dental records from the MCRD in San Diego.  It does not appear that attempts have been made specifically requesting the Veteran's dental records from the MCRD.  When a claimant's treatment records are lost or destroyed, the VA has a "heightened" duty to assist in the development of the claims.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  See also 38 C.F.R. § 3.159 (c).  

A March 1990 VA consultation sheet reflects that the Veteran presented with complaints of bilateral gum abscesses that were secondary to an ill-fitting upper plate.  On physical examination, the oral tissues were within normal limits except for signs of "epulus from poor left...posterior denture fillings."  In the March 1990 health questionnaire for dental outpatients, the Veteran again indicated that he had undergone a full extraction of his upper teeth, and a partial extraction of his lower teeth in service.  

During a December 1990 physical evaluation, examination of the teeth and gums revealed full upper dentures and partial lower dentures - both of which were described as having a loose fit.  The Veteran was assessed with a loose denture fit with irritation of palate and gingivitis.  Report of a January 1991 dental evaluation (Oral Maxillofacial Defined Data Base report) reflected evidence of alveolar ridges.  The treatment provider also observed signs of inadequate oral hygiene, gingivitis (periodontitis), caries, and missing teeth with replacements.  In the remaining portion of the evaluation, the treatment provider marked "Oral Prophy, Period Evaluation, Restorations, and Repair, Reline, or Construct Denture."   

During the May 2016 hearing, the Veteran testified that the dentist at the naval clinic informed him that the bones in his jaws were receding, and as a result he had to have 23 of his teeth extracted.  The Veteran contends that he was provided with a full upper plate and a partial bottom plate at the end of his boot camp training.  The Veteran further testified that he was diagnosed with a condition called pyuria of the gums, but his current dentist, Dr. E., had diagnosed him with having periodontal disease.  See May 2016 Hearing Transcript, pp. 6-8.  

The Board notes that VA compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  The types of dental conditions covered are: loss of teeth due to bone loss of the body of the maxilla or the mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  See 38 C.F.R. §§ 4.150, Diagnostic Code 9913; 17.161(a).  Initially, the Board notes that the Veteran has not been provided notice of the criteria necessary to substantiate his claim for service connection for a dental disability for compensation purposes.  This must be completed on remand.

Pursuant to the December 2014 Board decision, the Veteran was afforded a VA dental examination in March 2015, at which time he provided his medical and military history, and described undergoing a dental extraction procedure during boot camp.  The Veteran denied experiencing any issues, pain or discomfort with his teeth at the time of the examination.  When asked whether the Veteran had had, or had ever been diagnosed with an oral or dental condition, the examiner marked that he had not, and explained that the Veteran did not have a dental disability, or any type of dental condition, on examination.  Upon further examination of the Veteran, the examiner observed no anatomical loss or bony injury of the mandible, no anatomical loss or bony injury of the maxilla, no anatomical loss or bony injury of any teeth, and no anatomical loss or injury of the mouth, lips or tongue, to include any disfiguring scars to the mouth or lips.  When asked whether the Veteran now had, or had ever been diagnosed with osteomyelitis or osteoradionecrosis of the mandible, the examiner marked that he had not.  When asked whether the Veteran had a benign or malignant neoplasm or metastases related to any of the diagnoses in the Diagnoses section, the examiner marked that he did not.  The remainder of the examination was negative for any pertinent physical findings, complications, conditions, or signs and/or symptoms pertaining to the Veteran's dental condition.  Based on her discussion with, as well as her evaluation of, the Veteran, the examiner determined that the Veteran presented with unremarkable findings regarding his upper dentures.  The examiner further concluded that the Veteran did not have a current dental disability, or any type of dental condition on examination.  According to the examiner, the Veteran's service treatment records were silent in confirming a diagnosis, report, complaint or clinical note regarding the Veteran's claim for the removal of teeth secondary to extractions during his past service.  

As noted above, the Veteran testified during his May 2016 that his private dentist, Dr. E., had recently diagnosed him with having a dental condition.  Although he noted that records from his private dentist had been submitted, a review of the claims file is negative for any dental records issued by Dr. E.  In light of the conflicting medical findings, and the Veteran's testimony, which counters the results of the March 2015 VA examination, and given that a review of the claims file is absent pertinent dental records identified by the Veteran, in an attempt to clarify whether the Veteran has a current dental disability due to any in-service dental trauma, the Board finds that additional development is necessary concerning whether the Veteran has a dental disability.  Under the VCAA, VA has an obligation to make a reasonable effort to obtain identified private treatment records.  See 38 C.F.R. § 3.159(c)(1); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  If these records are retrieved and contain evidence of a dental disorder, the Veteran should be afforded another VA examination to determine the nature and etiology of said dental disorder.  

Accordingly, the case is REMANDED for the following action:

1. Provide appropriate VCAA notice as to the information and evidence necessary to substantiate the claim for service connection for a dental disability for compensation purposes, to include notice of the types of dental and oral conditions for which such benefits may be awarded under 38 C.F.R. § 4.150 (2016).  

2. Contact the Marine Corps Recruit Depot, or other appropriate source, and request copies of the Veteran's dental records associated with his period of service from March 1976 to February 1979.  Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought, and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).  All available service records should be associated with the Veteran's claims folder.  

3. Obtain and associate with the claims file, all identified and outstanding records of VA treatment pertaining the Veteran's dental condition, from the VAMC in San Francisco, California and the Oakland OPC from July 2013 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  

4. Then, ask the Veteran to provide any copies of private treatment records in his possession that were generated at his current dentist's (Dr. E.'s) office.  If these records are not in the Veteran's possession, ask the Veteran to provide the full address for Dr. E., as well as the specific dates in which he received treatment with this dentist.  Finally, ask the Veteran whether he has received any additional private medical treatment for his dental condition.  If so, ask the Veteran to provide the full address for the private treatment facility where he receives, or has received, treatment for his dental condition, as well as the specific dates in which he received treatment there.  After acquiring this information, instruct the Veteran to complete a release form authorizing VA to request his private dental records from these above-referenced treatment providers.  

After obtaining the appropriate release of information forms where necessary, procure and associate with the claims folder copies of records of any private treatment that the Veteran may have received for his dental condition.  If any records are not obtained, inform the Veteran and provide him opportunity to submit the records.  All such available documents should be associated with the Veteran's claims folder.  Any negative responses should be properly annotated into the record.  

5. Then, if the outstanding records contain evidence of a dental disorder, the Veteran should be scheduled for another VA dental examination with a VA dentist or oral surgeon to determine the nature and etiology of any dental condition that may be present.  The paperless claims file, to include all medical records on VBMS and Virtual VA, and a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  Any and all studies, tests, and evaluations, to include diagnostic testing, deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  The examiner is asked to:

a. Identify any current dental condition, to include any missing teeth (listed by tooth number).  State whether there is chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible; loss of the mandible, nonunion or malunion of the mandible; temporomandibular articulation or limited jaw motion; loss of the ramus; loss of the condyloid process; loss of the hard palate; loss of the maxilla, or malunion or nonunion of the maxilla.  See 38 C.F.R. § 4.150.  

b. For any diagnosed dental disorder, opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disorder had its clinical onset in service.  In particular:

i. For any missing tooth, it is at least as likely as not, i.e., a 50 percent probability or greater, that such was the result of an in-service disease such as osteomyelitis?  

ii. Additionally, is it at least as likely as not, i.e., a 50 percent probability or greater, that the loss of any given tooth was the result of loss of substance of the body of the maxilla or mandible due to a disease such as osteomyelitis?

iii. Alternatively, is the loss of any given tooth due to periodontal disease?

iv. For any missing tooth, state whether the loss of that tooth (or lost masticatory surface) can be replaced by suitable prosthesis, such as dentures.  

If the examiner finds that the Veteran's dental disorder(s) is(are) not related to his service, then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

6. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




(CONTINUED ON NEXT PAGE)





_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

